Title: Memorandum respecting the Militia, 13 May 1756
From: Washington, George
To: 



[Winchester, 13 May 1756]

May 13th An express came from Colo. Peyton informg that a Sergt & 14 Men deserted last Night from him at Paris’s Fort and desireing a Reinforcement I was oblig⟨d⟩ to Countermand the Order’s to the King George Militia & to, then send them to join him with order’s to remain in Ashbys Fort and they accordingly Marchd 29 in number under Lieutt Nugent the rest were Sick & deserted. and this N, 4 out of the 29 also March’d off.
Many complaints from the Officer’s of Militia abt the insufficiency of the allowance of Provisions for their Men (tho. they have a 1 lb. of Meat and the like quantity of flour pr day wch is the same that the Soldrs have) obligd me to order the Comy to deliver the Officer’s allowance to the Private Men in order to appease their clamours this I did to prevent increasing the allowance & settg bad examples. but this proveing insufft also I was obligd to order the allow[anc]e to be increased to 1¼ of Flour & as much flesh pr Day.
